         Case 2:20-cr-00237-APG-DJA Document 80 Filed 11/23/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     KATHRYN C. NEWMAN
 3   Assistant Federal Public Defender
     Nevada State Bar No. 13733
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Kathryn_Newman@fd.org

 7   Attorney for Justin Lee Tripp

 8
                                UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:20-cr-00237-APG-DJA

12                 Plaintiff,                                STIPULATION TO CONTINUE
                                                               SENTENCING HEARING
13          v.
                                                                    (First Request)
14   JUSTIN LEE TRIPP,

15                 Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Kimberly M. Frayn, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Kathryn C. Newman, Assistant Federal Public Defender, counsel for Justin Lee Tripp, that
21   the Sentencing Hearing currently scheduled on January 20, 2021, be vacated and continued to
22   a date and time convenient to the Court, but no sooner than three weeks.
23          This Stipulation is entered into for the following reasons:
24          1.     Mr. Tripp and his counsel have additional documents to supply to the Probation
25   Office for consideration in preparing the PSR and request the additional time to collect and
26   transmit those documents.
       Case 2:20-cr-00237-APG-DJA Document 80 Filed 11/23/20 Page 2 of 3




 1        2.     The defendant is in custody and agrees with the need for the continuance.
 2        3.     The parties agree to the continuance.
 3        This is the first request for a continuance of the sentencing hearing.
 4        DATED this 23rd day of November, 2020.
 5
 6   RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
     Federal Public Defender                        United States Attorney
 7
 8      /s/ Kathryn C. Newman                          /s/ Kimberly M. Frayn
     By_____________________________                By_____________________________
 9   KATHRYN C. NEWMAN                              KIMBERLY M. FRAYN
     Assistant Federal Public Defender              Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
        Case 2:20-cr-00237-APG-DJA Document 80 Filed 11/23/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:20-cr-00237-APG-DJA
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     JUSTIN LEE TRIPP,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for

11                                                                          February 17, 2021 at
     Wednesday, January 20, 2021 at 3:00 p.m., be vacated and continued to ________________

12   the hour of ___:___
                   2 30 __.m.
                         p    in courtroom 6C.
13          DATED this 23rd
                       ___ day of November, 2020.

14
15
                                                 UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
